AttentionaJ.L.wdhrlty
                     &ad     of Charter DlvIrIen
Deal- Sir:                                             opinion HO. o-6717
                                                       F&t Authority qf Seoretary of State
                                                             to Irsue * eertI~io*te showlmg
                                                             aoaplIanae with the lmre of
                                                             Tewutdmodatndingora
                                                                                 wkiag   to do buai-
                                                                                 Dominican Republic.
             Your latter or reoent date requefmng ml 0pMon from this
de&sirtmmt on the above rubject matter 18 am followet
              "Wehand you herewith 8 photortatlu oopy 0r R
     lette~maeIvedbythInoffIce@asthelawrirpl            .of ._
     Butler, BInIon, Rice a Cook In Houston, Wtsaa, together
     uith a paot0tttatitt 00~ 0r &he Certiiieate  wem       to
     ~un~letter       and the ExhIbIta attaahed to said ear-
                 Will you plew     exanine then iqptruaents
     snb     ba&it           w withr0mt         to the mming            qubdattttt




                      “2.     If   the 6eeretary of &ate        ha8 muah
                              power   8nd 8utht3rity   and ain hl8
                              duty    IstheeertIf1eateusubluItted
                              bytLlartirninpro~r0.w
                       “3.    xr the seen*          0r stak ha8 mm
                              pprac&nfxauthol-Ity8ulddu~,utatha                          -'
                              eertlfla~te 10 not lb proper rormt,~111
                              YOU pleu~r do wt thr i*vor 0r pr0pmtg
                              u8 ewh a ewtlfIuM+e           that will     be In
                              proper r0m*
                      ‘phe letter     irar   the lur   fira 0r   Butler,        mni~n,   Rioh and
~Cook which          you emlomd       ir at,   r0iitttt0r
               #A 4aetttat this orri0e, fnd8p0ttdm w0ttpat-                                   j
      Iag Ccepaay~ag-lpertnerehip,         huundwtakenthe
      perOmtttnce or a cttntr8et in the DciemIcattRepublic.
    . _ Srhtorablo
                 Clad8 Iabell,
           -. ,.
                                                             ?a~e P                                      0-67w


                     In order that the partnerahIp may qualIl’y to do bual-
                     ne8a under the laws 0r the Domman Republic, it be-
                     awe neoermry to obtain oertfflaate    by a State OfrIcIal
                     that the part-p       &a or@niud ia aomplIance with
                     the hue 0r the State 0r ‘Ihur.
                             “Several weeke ago we took the nattier up with
                     the Attorney t3~rai~a    0rri- and mmelved aeveral aug-
                     geatlona fran IIt?. H.C. Cettottj one or which ma to aon-
                     ault with the County Clerk Ia the oounty In whlah the
                     INtPtnWhip            ha6       ittt   pdttCip&i     p-e         Or   bUBineSB,   ,whlCh
                     we did, and wereadvltted by him that he muld only
                     aertl@ an to Inatrumenta whIoh we- on tile In his
                     ;~g~;,”    oould not aertiig a8 +o the existence or any
                               We have hsrtrtororcb
                                                  furnished the orricialrr
                     0r the LaInwin Republic with a certlfled copy 0r the
                     htturwd wsabscmiricrk,                        attda 08rtiriad copy 0r the
                     Articles of Partnerahlp, which by themeelves are not
                     auffi~ient to meet their requIrememt8.
                                  “we   that the80 0rriam
                                        prt3auitte            are aaldng
                     ror a certlfiaate aImllar to that i8aued by t&2 Seo-
                     rotary 0r State toahuw that corporationa organlaed
                     under the State 0r Tew   are In good rtandIng.
                                   are enclosing; a certitlcate
                                  “We                           which ue h8ve
                     prepared    and which we believe will meet their requIrementa
                     and a certlflcate     to whioh we believe the Secretary of
                     State uan certify.      After you have examined the 8ame and
                     if it appears.att   proper to=, will you please have the
                     certlflaate    executed nnd adviae us the amount 0r your
                     ma atid we rIl1 IaEue our check th0sreror.m           -
                                  The oertIfIaate               mrefied          to   In the aforeaald    letter   i6 as
        r0ii0ttttr

                                                        “uwIT6D6TAT6s
i
                   -‘- ~%TAT6 OF TExIls                      lcmfALLJI6Nl3YTR6s6-t
                       cowwTYwxluuus                    I
                            “THATI, Claude Iabell, Secretary 0r State 0r the
                     state 0r Texas, do 0ertIfy that the r0ii0tting statute,
                     being Artlale 5920 0r the Retied Statutea 0r the State
                     0r   Tua8t

                                  “‘#to person ahall oonduot or tranaaat bualnestt
                                  In this State under any assumedname or under
                                  any ~desIgnatIon, name atyle   corporate or
                                  othenflse other than be red name of eaah
                                  Individual uonductiag or traneaM.nfg auoh
                                  bualnerr, unle~ such p er so nlhall file Fn the
                                  orrice or the oounty clerk of the oountler In
                                  whlah auoh pernon oonduata, or &&&a        or
                                  Intends to <r&duet or            such buaIneaa,
                                                                          tXWtt8BCt

                                  a certIiIaate  aeU3.n~forth the name under
. _:~Kmomble Claude Iobell,      Pete   3                          o-6717


                   which such bualneaa Ia, or Is to be, conducted
                   0~ trapacrted, and-the _truge tull nameornamem
                                                         _._ .m
                   or aacn peraon cronauctzng the aame WIGA  tne poat-
                   orrice addreee of each. Said certlfloate     ahall
                   be examted and duly acknowledged by the:paraona
                   80 conduoting or intendIng to aonduct eald bueIneee
                   In the manner provided ror acknouledgwnt or eon-
                   veyanae 0r reel aatate. @
         Is In full force and effect and that the attaohed Certlricate
         or Operation Under AsmeaedName filed by Indepandent Froapectlng
         Cempeny 18 In ,full ConfonnIty with eald statute.
                  “I further certl*-that the attaahed ArtIclea 0r
         Agreekent 0r the partnerrhlp, Independent Proepectlng
         Company conetltute a valid partnership under the lees
         0r the i)tate of Texae.
                  “In teatlmony whw0r, I have hereunto 6et my hand
         end seal 0r ofrice In the City or Aug.nrIn TravIa Count
         State of Texee, on thlr the                        ,1 9x4.
                                       ”


                  The portion of the above aertIilaate which atates that the
    Independant Prospecting Company conetltutee a valid partnership 18 a
    leg81 oonclueIon. You are not authorized to certify to auah legal con-
    clusions.   We, themrore, anmer your first question In the negetlve.
    liouever, you say eertlfy that Article 5924 am6enacted In 1921 and is AM
    In full force an&erreat,   ae ehoen by your record&
                         .~
                  fn VIM0r ouc -         to your rimt qawtlon,   It beeames
    unneaearrry to answer Questlone Yom. 2 and 3.




    JRtddtrLJ;wo
    APPROVND SNP 7, 1945                      A~elatant
    a/ Carloe C. Auhley
    PIRsTAssIsTANT
    ATTORWNY OlM6RAL